Citation Nr: 0630197	
Decision Date: 09/25/06    Archive Date: 10/04/06

DOCKET NO.  04-38 995	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines



THE ISSUE

Basic eligibility for Department of Veterans Affairs 
benefits.




ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel





INTRODUCTION

The appellant claims that her spouse, J. M. M., whose service 
is the subject of this appeal, had World War II service in 
the Commonwealth Army of the Philippines in the service of 
the U.S. Armed Forces in the Far East (USAFFE).

This appeal arose before the Board of Veterans' Appeals 
(Board) from an April 2004 adverse action of the above 
Department of Veterans Affairs (VA) Regional Office, which 
determined that the appellant's spouse did not have 
qualifying military service for her to be eligible for VA 
benefits as a veteran's surviving spouse.


FINDING OF FACT

The National Personnel Records Center (NPRC) has certified 
that the appellant's spouse had no service as a member of the 
Philippine Commonwealth Army, including as a recognized 
guerrilla, in the service of the United States Armed Forces.


CONCLUSION OF LAW

The requirements of basic eligibility for VA benefits, based 
upon qualifying service by the appellant's deceased spouse, 
have not been met.  38 U.S.C.A. § 107(a) (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.1(d), 3.50(b), 3.54(b), 3.203 (2006).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to notify and assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of the information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(20056).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence that 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

The Board believes that the disposition of the present case 
is based upon the operation of the law.  As discussed below, 
the evidence does not show that the appellant's spouse had 
ever achieved predicate status as a veteran under the law.  
The United States Court of Appeals for Veterans Claims has 
held that the VCAA and its implementing regulation, 38 C.F.R. 
§ 3.159, have no effect on an appeal where the law is 
dispositive of the matter.  See Manning v. Principi, 16 Vet. 
App. 534 (2002).



II.  Applicable laws and regulations

Death compensation may be paid to a surviving spouse who, 
with respect to date of marriage, could have qualified as a 
surviving spouse for death compensation under any law 
administered by VA in effect on December 31, 1957, or who was 
married to the veteran: (1) before the expiration of 15 years 
after termination of the period of service in which the 
injury or disease which caused the veteran's death was 
incurred or aggravated, or (2) one year or more, or (3) for 
any period of time if a child was born of the marriage, or 
was born to them before the marriage.  38 C.F.R. § 3.54(b) 
(2006).

The term "veteran" means a person who served in the active 
military, naval, or air service and who was discharged or 
released therefrom under conditions other than dishonorable.  
38 C.F.R. § 3.1(d) (2005).

For VA purposes, a "surviving spouse" means a person of the 
opposite sex whose marriage to the veteran meets the 
requirements of 38 C.F.R. § 3.1(j) and who was the spouse of 
the veteran at the time of the veteran's death and: (1) who 
lived continuously from the date of marriage to the date of 
the veteran's death except where there was a separation which 
was due to the misconduct of, or procured by, the veteran 
without the fault of the spouse; and (2) except as provided 
in 38 C.F.R. § 3.55, has not remarried or has not since the 
death of the veteran and after September 19, 1962, lived with 
another person of the opposite sex and held himself or 
herself out openly to the public to be the spouse of such 
other person.  38 C.F.R. § 3.50(b).

Service in the Philippine Scouts and in the organized 
military forces of the Government of the Commonwealth of the 
Philippines, including recognized guerrilla service, may 
constitute recognized service in the Armed Forces of the 
United States for VA purposes.  38 C.F.R. §§ 3.40, 3.41.  
However, such service must be certified as qualifying by the 
appropriate military authority.  38 C.F.R. § 3.203.

These regulations have their basis in statute, at 38 U.S.C.A. 
§ 107(a).  See Dela Pena v. Derwinski, 2 Vet. App. 80 (1992), 
wherein the Court upheld the constitutionality of 38 U.S.C.A. 
§ 107(a), following the "reasoning and wisdom" of the U.S. 
Court of Appeals for the District of Columbia Circuit in 
Quiban v. Veterans Admin., 928 F.2d 1154 (D.C. Cir. 1991).

As a threshold matter, one claiming entitlement to VA 
benefits must submit evidence of the requisite service and 
character of discharge.  Aguilar v. Derwinski, 2 Vet. App. 21 
(1991).  For the purposes of establishing such entitlement, 
VA may accept as evidence of service submitted by a claimant 
such items as a Department of Defense (DD) Form 214 
(Certificate of Release or Discharge from Active Duty) or 
original Certificate of Discharge, without verification from 
the appropriate United States service department under the 
following conditions:  (1) The evidence is a document issued 
by the United States service department; (2) The document 
contains needed information as to the length, time, and 
character of service; and (3) In the opinion of VA the 
document is genuine and the information contained in it is 
accurate.  38 C.F.R. § 3.203(a) (2006).

III.  Factual background and analysis

In the instant case, the appellant has submitted numerous 
documents intended to demonstrate that her spouse, J.M.M, had 
the requisite service that would entitle her to basic 
eligibility for VA benefits as his surviving spouse.  She 
submitted a January 2001 Confirmation of Military Service 
from the Military Service Board, Department of National 
Defense, that indicated that her husband had rendered 
honorable military service during World War II and was to be 
given full military veteran status by the Philippines.  A May 
1992 joint affidavit stated that the appellant's spouse had 
been a member of the Palawan Special Battalion, with them 
that had been organized in 1942.  In April 1989 and in April 
1990, the Philippine Veterans Affairs Office stated that her 
husband had served with 6th Military District and had the 
rank of sergeant.  A record from the General Headquarters, 
Armed Forces of the Philippines, Office the Adjutant General, 
from October 2004 noted that he had been called to active 
duty between January and June 1956.  A November 1967 
statement from the Philippine Veterans Administration 
certified the appellant's spouse as a World War II veteran to 
the Philippine Veterans Bank, qualifying him for the issuance 
of one share of stock.  A July 1946 document from the 
Philippine Army Headquarters indicated that he had been with 
the Palawan guerrillas recognized on February 28, 1945, per 
Station List, Headquarters, U.S. Army Training Group, AFPAC, 
Guerrilla Affairs Section.  A November 1946 affidavit noted 
that the appellant's husband had been a member of the Palawan 
Special Battalion (guerrillas).  In 2003, the Philippine 
Veterans Affairs Office noted that a dependent was entitled 
to educational benefits.

In a document dated in March 2004, however, the United States 
National Personnel Records Center (NPRC) expressly certified 
that the appellant's late spouse had no service as a member 
of the Philippine Commonwealth Army, including the recognized 
guerrillas, in the service of the U.S. Armed Forces.

The Court of Appeals for Veterans Claims has held that "VA 
is prohibited from finding, on any basis other than service 
department document, which VA believes to be authentic and 
accurate, or service department verification, that a 
particular individual served in the U.S. Armed Forces."  
Duro v. Derwinski, 2 Vet. App. 530, 531 (1992).  Furthermore, 
"service department findings are binding on VA for purposes 
of establishing service in the U.S. Armed Forces."  Duro, 
supra.  In cases for VA benefits where requisite veteran 
status is at issue, the relevant question is whether the 
claimant (or the individual upon whom the claimant's 
entitlement to benefits arises) has qualifying service under 
title 38 of the United States Code and its implementing 
regulations.  See Soria v. Brown, 118 F.3d 747, 749 (Fed. 
Cir. 1997).  Where service department certification is 
required, see 38 C.F.R. § 3.203(c), the service department's 
decision on such matters is conclusive and binding on VA.  
Thus, if the United States service department refuses to 
verify an individual's service, that individual's only 
recourse lies within the relevant service department, not VA.  
See Soria, supra.  

In summary, under 38 C.F.R. §§ 3.41 and 3.203, Philippine 
veterans and their surviving spouses are not eligible for 
veterans' benefits unless a United States service department 
documents or certifies their service.  See Duro supra; see 
also Dacoron v. Brown, 4 Vet. App. 115, 120 (1993).  Once 
verification is sought and a negative response is received, 
section 3.203(a) has no further application.  The Board notes 
that the proper course for the applicant who believes there 
is a reason to dispute the report of the service department 
or the contents of military records is to pursue such 
disagreement with the service department.  See Sarmiento v. 
Brown, 7 Vet. App. 80, 85 (1994).  The Board further notes 
that recognition of the appellant's spouse's service by the 
Philippine Government, although sufficient to have 
established entitlement to benefits from that Government, is 
not equally sufficient for benefits administered by VA; this 
Department is bound to follow the certifications of the 
service department with jurisdiction over United States 
military records.  

The Board also notes that no additional facts, such as 
alternate name spellings, or different dates of 
service/service numbers to warrant recertification, have been 
received by the RO.  Accordingly, the Board finds that VA has 
fulfilled its duty under 38 C.F.R. § 3.203(c).

In conclusion, the Board finds, based upon the service 
department's certification and the law applicable to this 
case, that the appellant's spouse is not a "veteran" for 
purposes of entitlement to VA benefits.  Therefore, this 
claim must be denied as a matter of law.  See Sabonis v. 
Brown, 6 Vet. App. 426 (1994).



ORDER

Basic eligibility for Department of Veterans Affairs benefits 
is denied.



_________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


